Par Curiam.
OPINION.
The City Judge refased defendant a suspensive appeal from a judgment evioting him from leased premiBsa, Rasing his _refusal on the provisions of R. S. 3157, towit; "No appeal from any suoh judgment shall suspend execution unless the defendant has filed a special defense, supported by his oath, .that all the faots contained in his answer are true & o.'
The answer of the defendant herein was indeed sworn to, but was simply a general denial coupled with an allegation that "he has a special defense to make, which will bo made and shown at the trial of the cause•”
We think the appeal was properly refused. The statute is clear; in order to entitle him to a suspensive appeal the defendant should have set up a special defense and sworn to the faots on which it was based. In other words, he should have "set up relevant faots, susceptible of proof, which if proved would entitle defendant to retain possession."
Douffut vs Rush, 143 La 443 (454)
The writ herein issued is therefore recalled, and relator's demand is now rejected at his cost.
New Orleans, La, éjs###